Mr. Justice Dunn delivered the opinion of the court: John William Johnson, a resident of Ford county, died intestate on August 1, 1922. He left no wife or descendant, and his only heir was his sister, Ida Johnson, who was insane and was in the Eastern Illinois Hospital for the Insane at Kankakee. His only other relatives resident in this State were two cousins, Della Einfrock and Minnie Nugent. On petition of Della Einfrock, Charles J. Johnson was appointed administrator of the estate. On August 17, 1922, L. Grant Lundberg, public administrator of Ford county, filed a petition in the county court praying that as public administrator he be appointed administrator of the estate and that the appointment of Johnson be set aside. Attached to his petition was the request of Minnie Nugent for the appointment of the public administrator as administrator of the estate. The county court denied the petition and the petitioner appealed to the circuit court, which also denied the petition. The Appellate Court affirmed the judgment of. the circuit court, and a writ of certiorari was allowed to bring the record before this court for review. The facts were stipulated, and the only question for determination is whether the plaintiff in error, as public administrator, has the right, under the statute, to have the letters of administration of the defendant in error set aside and himself appointed administrator. This question has been considered in the similar case of Sanders v. Buenger, 311 Ill. 572, and decided in accordance with the judgment of the Appellate Court. The judgment of that court will therefore be affirmed. , , , „ , , Judgment affirmed. Mr. Justice Thompson, dissenting.